DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/514,634, filed 29 October 2021, which claims priority to Korean Application No. KR10-2020-143877, filed 30 October 2020, and to Korean Application No. KR10-2021-0083124, filed 25 June 2021.
Claims 1–32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–8, 10–24, and 26–32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0327783 A1 (“Nishiwaki”).  This reference was cited as an ‘X’ reference on the European Search Report and Opinion for corresponding application EP 21205334.2, and is listed in the 14 June 2022 Information Disclosure Statement.
Nishiwaki, directed to a solid-state image sensor, teaches with respect to claim 1 an image sensor (¶ 0050, image sensor 1000) comprising:
a sensor substrate comprising a plurality of first pixels configured to sense first wavelength light in an infrared ray band and a plurality of second pixels configured to sense second wavelength light in a visible band (¶ 0057, A-type visible light photodetectors and B-type infrared light detectors); and
a color separating lens array disposed on the sensor substrate (¶ 0058, light-splitting element array 200) and configured to change a phase of the first wavelength light incident on the color separating lens array (¶ 0060, light-splitting element includes phase filter 3 to function as a phase shift element) such that the first wavelength light is condensed to the plurality of first pixels (¶¶ 0060–61, phase filter 3 and microlens 4 condense light),
wherein the color separating lens array comprises a plurality of light condensing regions configured to condense the first wavelength light respectively on the plurality of first pixels (id., 0069, light condensing), and
wherein an area of each of the plurality of light condensing regions is larger than an area of the plurality of first pixels (¶ 0061, B-type sensor affected by a plurality of surrounding light-splitting elements).

Regarding independent claim 17, all other things equal to claim 1, Nishiwaki teaches a processor configured to control the image sensor, and store and output a signal generated by the image sensor (¶ 0116, signal processing section).

Regarding claims 2 and 18, Nishiwaki teaches wherein the plurality of light condensing regions are configured to change the phase of the first wavelength light such that the first wavelength light passing through the plurality of light condensing regions has a phase profile that reduces in a direction away from a center of the plurality of light condensing regions (Fig. 4(c), ¶ 0071, ring-shaped light distribution).

Regarding claims 3 and 19, Nishiwaki teaches wherein the area of each of the plurality of light condensing regions is 1.5 to 4 times larger than the area of each of the plurality of first pixels (Fig. 2(a), embodiment in which each B-type sensor is surrounded by four A-type sensors each having a light-splitting element; Fig. 2(b), embodiment in which each B-type sensor is surrounded by three A-type sensors each having a light-splitting element).

Regarding claims 4 and 20, Nishiwaki teaches wherein the color separating lens array is configured such that a phase of the second wavelength light passing through the color separating lens area has a constant phase profile (¶ 0064, 2π phase difference, equivalent to a zero phase difference, for blue wavelength).

Regarding claims 5 and 21, Nishiwaki teaches further comprising an infrared filter disposed between the sensor substrate and the color separating lens array that face the plurality of first pixels in a vertical direction, the infrared filter being configured to block visible light (¶ 0080, color filters 9IR cut visible light beams over the B-type photodetectors).

Regarding claims 6 and 22, Nishiwaki teaches further comprising a color filter disposed between the sensor substrate and the color separating lens array that face [sic] the plurality of second pixels in a vertical direction, the color filter being configured to block infrared ray (¶ 0076, optional infrared cut filter layer).

Regarding claims 7 and 23, Nishiwaki teaches further comprising a microlens disposed on the color filter (¶ 0060, micro lens 4).

Regarding claims 8 and 24, Nishiwaki teaches wherein the color separating lens array comprises:
a first pixel corresponding region disposed to face the plurality of first pixels in a vertical direction and comprising a first nanopost (Fig. 3, light splitting element array 200 comprising light splitting element 30 over each corresponding A-type sensor); and
a second pixel corresponding region disposed to face the plurality of second pixels in the vertical direction and comprising a second nanopost (id., ¶ 0074; light splitting element array 200 comprising pass-through element over each corresponding B-type sensor).

Regarding claims 10 and 26, Nishiwaki teaches wherein the plurality of light condensing regions comprise a first wavelength light condensing region (Fig. 4, condensing interference patterns),
wherein the second wavelength light comprises red light or blue light (¶ 0057, light transmitted in colors including red and blue),
wherein the color separating lens array comprises a second wavelength light condensing region configured to condense the second wavelength light to the plurality of second pixels (¶ 0061, condensing light beams corresponding to A-type sensors, that is, visible light),
wherein an area of the second wavelength light condensing region is larger than an area of the plurality of second pixels (Fig. 3, area surrounding each A-type sensor), and
wherein the first wavelength light condensing region partially overlaps the second wavelength light condensing region (Fig. 4(c), result).

Regarding claims 11 and 27, Nishiwaki teaches wherein the sensor substrate comprises a plurality of third pixels configured to sense third wavelength light, and a plurality of fourth pixels configured to sense fourth wavelength light (¶ 0079, operation in red, green, and blue light),
wherein the second wavelength light is red light, the third wavelength light is blue light, and the fourth wavelength light is green light (id.), and
wherein the color separating lens array is configured to:
change a phase of [each of the second through fourth] wavelength light[s] incident on the color separating lens array such that the . . . wavelength light is condensed to the plurality of [respective] pixels (id., phase filters 3R, 3G, and 3B).

Regarding claims 12 and 28, Nishikawa teaches wherein the sensor substrate comprises a plurality of third pixels configured to sense third wavelength light, and a plurality of fourth pixels configured to sense fourth wavelength light (¶ 0079, operation in red, green, and blue light),
wherein the second wavelength light is red light, the third wavelength light is blue light, and the fourth wavelength light is green light (id.), and
wherein the color separating lens array is configured to change the phase of the first wavelength light (¶ 0076, optional infrared filter) and a phase of the fourth wavelength light (¶ 0079, phase filters 3R, 3G, and 3B) that are incident on the color separating lens array such that combined light of the first wavelength light and the fourth wavelength light is condensed to the plurality of first pixels and the plurality of fourth pixels.

Regarding claims 13 and 29, Nishikawa teaches further comprising a color filter disposed on the plurality of the fourth pixels, the color filter being configured to block infrared ray (¶ 0076, optional infrared cut filter).

Regarding claims 14 and 30, Nishikawa teaches further comprising a color filter disposed on the plurality of fourth pixels, the color filter being configured to block visible light (¶ 0080, color filters 9IR over infrared photodetectors 5IR).

Regarding claims 15 and 31, Nishikawa teaches wherein the color separating lens array is configured to:
change a phase of the second wavelength light incident on the color separating lens array such that the second wavelength light is condensed to the plurality of second pixels (¶ 0079, phase filter 3G); and
change a phase of the third wavelength light incident on the color separating lens array such that the third wavelength light is condensed to the plurality of third pixels (id., phase filter 3B).

Regarding claims 16 and 32, Nishikawa teaches wherein the plurality of light condensing regions comprise a first wavelength light condensing region (Fig. 2, area of A-type sensors)
wherein the color separating lens array comprises a plurality of second wavelength light condensing regions configured to respectively condense the second wavelength light on the plurality of second pixels (¶ 0079, phase filter 3R), and
wherein an area of each of the plurality of second wavelength light condensing regions is larger than that of the first wavelength light condensing region (Fig. 2, area of surrounding three or four B-type sensors and corresponding light splitting elements larger than A-type sensor).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Nishikawa in view of U.S. Patent Application Publication No. 2018/0164154 A1 (“Roh”).  This reference was cited as an ‘X’ reference on the European Search Report and Opinion for corresponding application EP 21205334.2, and is listed in the 14 June 2022 Information Disclosure Statement.
Claims 9 and 25 are directed to structural details of the nanopost not taught by Nishikawa.  However, Roh, directed to an image sensor, teaches with respect to claims 9 and 25:
wherein the first nanopost is disposed in a center of the first pixel corresponding region (Fig. 2, infrared beam splitter 11I),
wherein the second nanopost is disposed in a center of the second pixel corresponding region (id., visible light beam splitter 11G), and
wherein a cross-sectional area of the first nanopost is larger than a cross-sectional area of the second nanopost (M.P.E.P. § 2144.04(IV)(A) (changes in size or proportion of prior art elements generally not considered patentable).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use beam splitters for both visible and infrared light, as taught by Roh, in order to increase optical efficiency of the image sensor.  Roh ¶ 0054.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487